Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1, dated as of February 25, 2011 (this “Amendment”), to the Credit
Agreement dated as of October 8, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time) (the “Credit Agreement”) among
DINEEQUITY, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BARCLAYS BANK PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), and the other Agents named therein.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

 

WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant replacement term loan tranche to permit the refinancing
of outstanding Term Loans with a replacement term loan tranche thereunder;

 

WHEREAS, pursuant to the sixth paragraph of Section 10.01 of the Credit
Agreement, the Borrower desires to create a new tranche of Term B-1 Loans under
the Credit Agreement having identical terms with, having the same rights and
obligations under the Loan Documents and in the same aggregate principal amount
as the Term Loans, as set forth in the Credit Agreement and Loan Documents,
except as such terms are amended hereby;

 

WHEREAS, each Person that executes and delivers a joinder to this Agreement in a
form reasonably acceptable to the Administrative Agent (a “Joinder”) as a Term
B-1 Lender will make Term B-1 Loans in the amount set forth on the signature
page of such Person’s Joinder on the effective date of this Amendment to the
Borrower, the proceeds of which will be used by the Borrower to repay in full
the outstanding principal amount of the Term Loans;

 

WHEREAS, the Borrower shall pay to each Term Lender immediately prior to the
effectiveness of this Amendment (i) all accrued and unpaid interest on its Term
Loans to, but not including, the date of effectiveness of this Amendment and
(ii) a prepayment premium of 1% of the amount of Term Loans held by such Term
Lender that are to be repaid upon the effectiveness of this Amendment;

 

WHEREAS, the Loan Parties and Required Lenders wish to make certain other
amendments set forth in Section 2 below pursuant to amendments authorized by
Section 10.01 of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.              Amendments Relating to Term B-1 Loans.

 

Effective as of the Amendment No.1 Effective Date, the Credit Agreement is
hereby amended as follows:

 

(a)           The following defined terms shall be added to Section 1.01 of the
Credit Agreement in alphabetical order:

 

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
February 25, 2011.

 

“Amendment No. 1 Effective Date” means February 25, 2011, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 1 are satisfied.

 

“Term B-1 Commitment” means, with respect to a Term B-1 Lender, the commitment
of such Term B-1 Lender to make a Term B-1 Loan on the Amendment No. 1 Effective
Date, in the amount set forth on the joinder agreement of such Term B-1 Lender
to Amendment No. 1.  The aggregate amount of the Term B-1 Commitments of all
Term B-1 Lenders shall equal the outstanding principal amount of Term Loans
immediately prior to the effectiveness of Amendment No. 1.

 

“Term B-1 Lender” means a Person with a Term B-1 Commitment to make Term B-1
Loans to the Borrower on the Amendment No. 1 Effective Date, which for the
avoidance of doubt may be an existing Term Lender.

 

“Term B-1 Loan” means a Loan that is made pursuant to Section 2.01(c)(i) of the
Credit Agreement on the Amendment No. 1 Effective Date.

 

(b)           The definitions of “Term Commitment” and “Term Loans” in
Section 1.01 of the Credit Agreement shall be deleted in their entirety.

 

(c)           All references to “Term Loan,” “Term Commitment,” “Term Loan
Facility” and “Term Lender” in the Credit Agreement and the Loan Documents shall
be deemed to be references to “Term B-1 Loan,” “Term B-1 Commitment,” “Term B-1
Loan Facility” and “Term B-1 Lender,” respectively (unless the context otherwise
requires).

 

(d)           The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition and replacing it with
the following:

 

“Applicable Rate” means (a) with respect to the Term B-1 Loan Facility, 2.00%
per annum for Base Rate Loans and 3.00% per annum for Eurodollar Rate Loans and
(b) in respect of the Revolving Credit Facility, (i) from the Closing Date until
the date of delivery of the Compliance Certificate and the financial statements
for the first full Fiscal Quarter after the Closing Date, a percentage, per
annum, determined by reference to the following table as if the Consolidated
Leverage Ratio then in effect were 4.75:1.00; and (ii) thereafter, a percentage,
per

 

2

--------------------------------------------------------------------------------


 

annum, determined by reference to the Consolidated Leverage Ratio in effect from
time to time as set forth below:

 

Consolidated Leverage
Ratio

 

Applicable Rate for
Revolving Credit
Loans that are Eu-
rodollar Rate Loans

 

Applicable Rate for
Revolving Credit
Loans that are Base
Rate Loans

 

>4.75:1.00

 

4.50

%

3.50

%

<4.75:1.00
>3.50:1.00

 

4.25

%

3.25

%

<3.50:1.00

 

4.00

%

3.00

%

 

No change in the Applicable Rate for Revolving Credit Loans shall be effective
until the date on which the Administrative Agent has received the applicable
financial statements and a Compliance Certificate pursuant to
Section 6.02(a)(i) calculating the Consolidated Leverage Ratio.  At any time the
Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 6.02(a)(i), the Applicable Rate
for Revolving Credit Loans shall be determined as if the Consolidated Leverage
Ratio were in excess of 4.75:1.00.  Promptly following receipt of the applicable
information under Section 6.02(a)(i), the Administrative Agent shall give each
Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Rate for Revolving Credit Loans in effect from such date.  In the
event that any financial statement or certificate delivered pursuant to clause
(i) or (ii) of Section 6.01(a) or Section 6.02(a)(i) is shown to be inaccurate,
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for Revolving Credit Loans for any period (an “Applicable
Calculation Period”) than the Applicable Rate for Revolving Credit Loans applied
for such Applicable Calculation Period, then (i) the Borrower shall promptly
(and in no event later than two Business Days after the amount of such
inaccuracy is capable of being calculated) deliver to the Administrative Agent a
correct certificate for such Applicable Calculation Period, (ii) the Applicable
Rate for Revolving Credit Loans for such Applicable Calculation Period shall be
recalculated with the Consolidated Leverage Ratio at the corrected level and
(iii) the Borrower shall promptly (and in no event later than two Business Days
after the amount of such inaccuracy is capable of being calculated) pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Rate for Revolving Credit Loans for such Applicable
Calculation Period.  Nothing in this definition shall limit the right of the
Administrative Agent or any Lender under Section 2.08(b) or Article VIII and the
provisions of this definition shall survive the termination of this Agreement.

 

(e)           The definition of “Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended by changing the proviso to the first sentence
thereof to read: “provided that the

 

3

--------------------------------------------------------------------------------


 

Base Rate will be deemed not to be less than (i) 2.50% per annum in the case of
Revolving Credit Loans and Swing Line Loans or (ii) 2.25% per annum in the case
of Term B-1 Loans.”

 

(f)            The definition of “Eurodollar Rate” in Section 1.01 of the Credit
Agreement is hereby amended by changing the last sentence thereof to read:
“Notwithstanding the foregoing, (i) if the rate described in the preceding
sentence would be less than 1.50% in the case of Revolving Credit Loans and
Swing Line Loans, then the “Eurodollar Rate” for Revolving Credit Loans and
Swing Line Loans will be deemed to be 1.50% and (ii) if the rate described in
the preceding sentence would be less than 1.25% in the case of Term B-1 Loans,
then the “Eurodollar Rate” for Term B-1 Loans will be deemed to be 1.25%.”

 

(g)           The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the word “and” prior to clause
(e) thereof and replacing it with a comma and adding immediately prior to the
period therein “and (f) amendments and joinders to this Agreement”.

 

(h)           Section 2.01 of the Credit Agreement is hereby amended by adding
the following paragraph (c) to such Section:

 

“(c)         Term B-1 Loans.  (i)  Subject  to the terms and conditions hereof
and of Amendment No. 1, each Term B-1 Lender severally agrees to make a Term B-1
Loan to the Borrower on the Amendment No. 1 Effective Date in the principal
amount equal to its Term B-1 Commitment on the Amendment No. 1 Effective Date. 
The Borrower shall prepay the Term Loans with the gross proceeds of the Term B-1
Loans in an amount equal to the outstanding principal amount of such Term Loans,
concurrently with the receipt thereof.

 

(ii)  The Borrower shall pay to the Term Lenders immediately prior to the
effectiveness of Amendment No. 1 (x) all accrued and unpaid interest on the Term
Loans to, but not including, the Amendment No. 1 Effective Date on such
Amendment No. 1 Effective Date and (y) the prepayment premium pursuant to
Section 2.05(a)(iv).

 

(iii)  The Term B-1 Loans shall have the same terms as the Term Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 1, except as modified by Amendment No. 1; it being understood that
the Term B-1 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term Loans prior to the Amendment No. 1
Effective Date.”

 

(i)            Section 2.05(a) of the Credit Agreement is hereby amended by
deleting subclause (iv) thereof in its entirety and replacing it with the
following:

 

4

--------------------------------------------------------------------------------


 

“(iv)  At the time of the effectiveness of any Repricing Transaction that
(x) makes any prepayment of the Term Loans or Revolving Credit Loans (with a
corresponding reduction of Revolving Credit Commitments) in connection with any
Repricing Transaction, or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, if such Repricing Transaction is consummated prior
to the first anniversary of the Amendment No. 1 Effective Date with respect to
the Term Loans, or prior to the first anniversary of the Closing Date with
respect to the Revolving Credit Loans, then the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each applicable Lender, a fee
in an amount equal to, (I) in the case of clause (x), a prepayment premium of
1.0% of the amount of the Term Loans or Revolving Credit Loans (with a
corresponding reduction of Revolving Credit Commitments) being prepaid and
(II) in the case of clause (y), a payment equal to 1.0% of the aggregate amount
of the applicable Term Loans or Revolving Credit Commitments outstanding
immediately prior to such amendment that are the subject matter of such
Repricing Transaction.  Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.”

 

(j)            Section 2.06(b) of the Credit Agreement is hereby amended by
inserting a “(i)” after the heading and before the start of the sentence, and by
adding the following clause (ii) to such subsection:

 

“(ii)         The Term B-1 Commitment of each Term B-1 Lender shall be
automatically terminated on the Amendment No. 1 Effective Date upon the
borrowing of the Term B-1 Loans on such date.”

 

(k)           Section 2.07(a) of the Credit Agreement is hereby amended by
replacing the reference in clause (i) to “outstanding on the Closing Date” with
“outstanding on the Amendment No. 1 Effective Date”.

 

(l)            Section 6.11 of the Credit Agreement is hereby amended by
(i) deleting the word “and” immediately preceding clause (iv) therein and
(ii) adding the following clause (v) to such Section: “; and(v) in the case of
the Term B-1 Loans, to refinance the Term Loans.”

 

Section 2.              Other Amendments to Credit Agreement.

 

Effective as of the Amendment No. 1 Effective Date, the Required Lenders after
giving effect to the borrowing of the Term B-1 Loans hereby agree as follows:

 

(a)           The definition of “Revolving Credit Commitment” in Section 1.01 of
the Credit Agreement is hereby amended by replacing the last sentence thereof
with the following: “The aggregate amount of the Revolving Credit Commitments of
the Lenders on the Amendment No. 1 Effective Date is $75,000,000.”

 

5

--------------------------------------------------------------------------------


 

(b)           Section 2.14(a) of the Credit Agreement is hereby amended by
replacing the reference in clause (ii) to “$25,000,000 or any whole multiple of
$500,000 in excess thereof” therein with the following: “(x) $25,000,000 or any
whole multiple of $500,000 in excess thereof in respect of Additional Term
Commitments and (y) $10,000,000 or any whole multiple of $500,000 in excess
thereof in respect of Additional Revolving Credit Commitments”.

 

(c)           Section 7.03(g) of the Credit Agreement is hereby amended by
replacing the reference in clause (ii)(B)(y) to “5.75:1.00” therein with
“6.00:1.00”.

 

(d)           Section 7.06(d) of the Credit Agreement is hereby amended by
replacing the reference in clause (y)(ii) to “5.00:1.00” therein with
“5.50:1.00”.

 

(e)           Section 7.14(b) of the Credit Agreement is hereby amended by
replacing the reference in clause (i)(w) to “$35,000,000” therein with
“$100,000,000”.

 

(f)            Schedule 2.01 of the Credit Agreement is hereby amended by
deleting such Schedule and replacing it with Schedule 1 attached hereto.

 

Section 3.              Representations and Warranties.  The Borrower represents
and warrants to the Lenders as of the date hereof and the Amendment No. 1
Effective Date that:

 

(a)           Before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
with the Loan Documents, shall be true and correct in all material respects on
and as of the date of such Credit Extension, except  to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

 

(b)           At the time of and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

Section 4.              Conditions to Effectiveness.  This Amendment shall
become effective on the date on which each of the following conditions is
satisfied:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified, and each executed by a Responsible
Officer of the Borrower:

 

(1)           executed counterparts of this Amendment from the Borrower, each
Guarantor, the Administrative Agent, each Revolving Credit Lender increasing its
Revolving Credit Commitment (each, an “Additional Revolving Credit Lender”) and
the Required Lenders as constituted after giving effect to the borrowing of the
Term B-1 Loans and payment in full of the Term Loans;

 

6

--------------------------------------------------------------------------------


 

(2)           executed counterparts of a Joinder from each Term B-1 Lender; and

 

(3)           a Note executed by the Borrower in favor of each Lender requesting
a Note at least two (2) Business Days prior to the Amendment No. 1 Effective
Date, if any.

 

(b)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified;

 

(1)           an opinion of Sidley Austin LLP, special counsel to the Borrower,
dated the Amendment No. 1 Effective Date and addressed to each L/C Issuer,
Arranger, the Administrative Agent and the Lenders, in a form reasonably
acceptable to the Administrative Agent;

 

(2)           (A) a certificate as to the good standing of each Loan Party as of
a recent date, from the Secretary of State of the state of its organization or a
similar Governmental Authority and (B) a certificate of a Responsible Officer of
each Loan Party dated the Amendment No. 1 Effective Date and certifying (I) to
the effect that (x) attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization such Loan Party
certified as of a recent date by the Secretary of State of the state of its
organization, or in the alternative (other than in the case of the Borrower),
certifying that such certificate or articles of incorporation or organization
have not been amended since the Closing Date, and that such certificate or
articles are in full force and effect, (y) attached thereto is a true and
complete copy of the by-laws or operating agreements of each Loan Party as in
effect on the Amendment No. 1 Effective Date, or in the alternative (other than
in the case of the Borrower), certifying that such by-laws or operating
agreements have not been amended since the Closing Date and (z) attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors, board of managers or member, as the case may be, of each Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (II) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of any Loan Party and signed by another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this clause (B); and

 

(3)           a certificate signed by a Responsible Officer of the Borrower
certifying as to the satisfaction of the conditions set forth in paragraphs
(e) and (g) of this Section 4 and that the Term B-1 Loans meet the requirements
and conditions to be Replacement Term Loans.

 

7

--------------------------------------------------------------------------------


 

(c)           The aggregate principal amount of the Term B-1 Commitments shall
equal the aggregate principal amount of the outstanding Term Loans immediately
prior to the effectiveness of this Amendment.

 

(d)           The Borrower shall have paid to the Administrative Agent, for the
ratable account of the Term Lenders immediately prior to the Amendment No. 1
Effective Date, (x) all accrued and unpaid interest on the Term Loans to, but
not including, the Amendment No. 1 Effective Date on the Amendment No. 1
Effective Date and (y) the prepayment premium pursuant to Section 2.05(a)(iv) of
the Credit Agreement based upon the amount of Term Loans held by such Lenders
that are repaid on the Amendment No. 1 Effective Date.

 

(e)           No Default shall exist or would result from the Amendment and
related Credit Extension or from the application of the proceeds therefrom.

 

(f)            All fees and expenses due to the Administrative Agent, the
Arrangers and the Lenders required to be paid on the Amendment No. 1 Effective
Date shall have been paid.

 

(g)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement and Section 3 of this
Amendment or any other Loan Document, or which are contained in any document
furnished at any time under or in connection with the Loan Documents, shall be
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if qualified by materiality) as of such earlier
date.

 

(h)           To the extent requested by a Term B-1 Lender in writing not less
than five (5) Business Days prior to the Amendment No. 1 Effective Date, the
Administrative Agent shall have received, prior to the effectiveness of this
Amendment, all documentation and other information with respect to the Borrower
required by regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

 

(i)            The Administrative Agent shall have received a Request for Credit
Extension not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the amendments effected hereby shall not become
effective, and the obligations of the Term B-1 Lenders hereunder to make Term
B-1 Loans will automatically terminate, if each of the conditions set forth or
referred to in this Section 4 has not been satisfied at or prior to 5:00 p.m.,
New York City time, on March 8, 2011.

 

8

--------------------------------------------------------------------------------


 

Section 5.              Waiver.  The Required Lenders and Administrative Agent
agree that the Borrower may deliver a Request for Credit Extension pursuant to
Section 4.02(c) of the Credit Agreement not later than 1:00 p.m. on the Business
Day prior to the date of the proposed Credit Extension and prepayment (in lieu
of three (3) Business Days).  The Required Lenders and the Administrative Agent
waive the requirement for delivery of a notice of prepayment pursuant to
Section 2.05 of the Credit Agreement.  The Lenders party hereto (or party to a
Joinder) waive the payment of any breakage loss or expense under Section 3.05 of
the Credit Agreement in connection with the repayment of Term Loans on the
Amendment No. 1 Effective Date.

 

Section 6.              Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses incurred by them
in connection with this Amendment, including the reasonable fees, charges and
disbursements of Dewey & LeBoeuf LLP, counsel for the Administrative Agent.

 

Section 7.              Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument. 
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

Section 8.              Governing Law and Waiver of Right to Trial by Jury.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  The jurisdiction and waiver of right to trial by jury
provisions in Section 10.14 and 10.15 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

Section 10.            Headings.  The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 11.            Reaffirmation.  Each Loan Party hereby expressly
acknowledges the terms of this Amendment and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby and (ii) its guarantee of the Obligations under the
Guarantee and Security Agreement, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.

 

Section 12.            Effect of Amendment.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

DINEEQUITY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

INTERNATIONAL HOUSE OF PANCAKES, LLC

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

IHOP FRANCHISE COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

IHOP FRANCHISING, LLC

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGE TO AMENDMENT NO.1]

 

--------------------------------------------------------------------------------


 

 

IHOP HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

IHOP IP, LLC

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

IHOP PROPERTY LEASING, LLC

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

IHOP PROPERTY LEASING II, LLC

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

IHOP PROPERTIES, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

IHOP REAL ESTATE, LLC

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

IHOP TPGC, LLC

 

 

 

 

 

 

 

By:

/s/ Julia A. Stewart

 

 

Name:

Julia A. Stewart

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

ACM CARDS, INC.

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

APPLEBEE’S ENTERPRISES LLC

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S FRANCHISING LLC

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

APPLEBEE’S HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

APPLEBEE’S INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

APPLEBEE’S IP LLC

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS, INC.

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

APPLEBEE’S RESTAURANTS KANSAS LLC

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS MID-ATLANTIC LLC

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

APPLEBEE’S RESTAURANTS NORTH LLC

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS TEXAS LLC

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

APPLEBEE’S RESTAURANTS VERMONT, INC.

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

President

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS WEST LLC

 

 

 

By:

APPLEBEE’S ENTERPRISES LLC, its Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

APPLEBEE’S UK, LLC

 

 

 

By:

APPLEBEE’S INTERNATIONAL, INC., its Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

 

 

 

 

NEIGHBORHOOD INSURANCE, INC.

 

 

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

 

Name:

Rebecca Tilden

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as
Administrative Agent and Additional Revolving
Credit Lender

 

 

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

 

Name:

Ritam Bhalla

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as
Additional Revolving Credit Lender

 

 

 

 

 

 

 

By:

/s/ Adam Heilman

 

 

Name:

Adam Heilman

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------